DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments filed 08/10/2022 to the claims have been acknowledged by the Examiner.
Thus claims 1,3,5,7-11,13-16,22 and 24-26 are being further considered by the Examiner.
Response to Arguments
Applicant’s arguments, see Remarks, filed 08/10/2022, with respect to the 112 rejections have been fully considered and are persuasive.  The 112b rejections of the claims have been withdrawn. 
Applicant’s amendments and prior art arguments overcome the prior art rejections of the claims. The amendments overcome the prior art rejections of independent claims 1 and 24 and their respective dependents. New claim 25 has identical allowable claim limitations to claims 1 and 24- thus also overcoming the prior art of record. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Justin Cassell on 08/24/2022.
The application has been amended as follows: 
Claim 15: “… and/or a first strut or a second strut 
Claim 26: “… between the first tensioning mechanism…”
Allowable Subject Matter
Claims 1,3,5,7-11,13-16,22 and 24-26 as presented in the claims filed 08/10/2022 are allowed over the prior art.
The following is an examiner’s statement of reasons for allowance: 
Claims 1, 24, and 25 are allowed because the closest prior art of record does not disclose the inventions of claims 1, 24, and 25. The closest prior art of record is the combination of Sreeramagiri-2nd embodiment (US 20140221891 A1), Ingimundarson (US 20130184628 A), and Chavez- Taniwangsa (US 20190029862 A1). The combination is specifically silent regarding why it would be obvious having “an island that is devoid of the overlay” while also encompassing the tensioning mechanism wherein this arrangement is critical to the reduced profile of the device and decreases bulk of the overall device. Claims 3,5,7-11,13-16,22, and 26 are also allowed as they are dependents off of allowable claims 1 and 25 as discussed above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISHA TALAPATRA whose telephone number is (571)270-7289. The examiner can normally be reached Mon-Fri 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRISHA TALAPATRA/Examiner, Art Unit 3786                                                                                                                                                                                                        August 23, 2022


/RACHAEL E BREDEFELD/Supervisory Patent Examiner, Art Unit 3786